Case: 10-20110 Document: 00511340403 Page: 1 Date Filed: 01/05/2011




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                               January 5, 2011

                              No. 10-20110                     Lyle W. Cayce
                            Summary Calendar                        Clerk



PAUL CLARK,

                                         Plaintiff-Appellant

v.

JANE WATERS;
BETH BARRON;
HARRIS COUNTY DISTRICT ATTORNEY OFFICE;
THE HOUSTON POLICE DEPARTMENT;
FORT BEND COUNTY SHERIFF DEPARTMENT;
CHILDREN’S PROTECTIVE SERVICE;
HARRIS COUNTY SHERIFF;
TRANS UNION CREDIT BUREAU;
AMERICAN HOME LOANS;
PALACE INN;
A&P PAWN;
BRISTOL WEST INSURANCE;
AMERICAN GENERAL FINANCE;
COUNTRYWIDE HOME LOANS;
CHASE MANHATTAN MORTGAGE;
CHASE HOME FINANCING, L.L.C.;
SPECIAL LOAN SERVICES;
OPTION ONE MORTGAGE CORPORATION;
GMC MORTGAGE;
MACHINERY MAINTENANCE REBUILDERS;
WILSHIRE FINANCIAL;
SERVICES SPECIALIZED LOAN;
MERS;
STEVE WHITE;
GILDA WHITE;
JOHN WHITE;
     Case: 10-20110 Document: 00511340403 Page: 2 Date Filed: 01/05/2011



                                       No. 10-20110

FREDDY WHITE;
JAY NICOLAS;
TOM GEORGE;
COLLINS JOHNSON;
COURTNEY WEAVER;
MIKE MONKS;
ROBERT DEGROOT;
JEFFERY BRUCE KRONGOLD;
VICTOR IBEZUKWU;
GREG COX;
THOMAS C. WASHMON;
ANTHONY GREEN;
BILL TAYLOR;
RANDY MARTIN;
PEOPLE NEED THE LORD MINISTRIES, INC.;
BUNCO INVESTIGATORS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-3798


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Paul Clark (“Clark”), proceeding pro se and in forma pauperis, brings this
appeal following the district court’s dismissal of his claims against over forty
defendants. The district court found that Clark’s allegations failed to state a
claim, and that they lacked any arguable basis in law or fact and thus were
dismissible under 28 U.S.C. § 1915(e)(2)(B)(i). We affirm.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
     Case: 10-20110 Document: 00511340403 Page: 3 Date Filed: 01/05/2011



                                        No. 10-20110

                                               I.
       On November 19, 2009, Clark named a long-list of private individuals and
public entities as defendants in a complaint for, apparently, the violation of his
civil rights. The wide range of those named in the lawsuit includes the Houston
Police Department, Children’s Protective Service, Bristol West Specialty
Insurance Company, Wilshire Credit Corporate, Chase Home Finance LLC, two
attorneys from New York and New Jersey, two Houston-based assistant district
attorneys, People Need the Lord Ministries, and a motel, to name a few. After
finding the twice-amended pleadings “unintelligible” and replete with “rambling
commentary,” the district court dismissed the action for failing to state a claim.
       On appeal, Clark claims for the first time that his suit is brought pursuant
to 42 U.S.C. § 1983. In the section where he claims this, however, he only
identifies one person–a Harris County Superior Court judge, who is not a
captioned defendant in these proceedings–as liable under that provision. 1 He
then provides twenty-one pages of wandering narrative that spans a host of
subjects, people, and events. Clark claims, for example, that he has fallen victim
to a conspiracy of the “Gypsy mafia” and the “Roma Gypsy Task Force,” who has
“black balled [him] from society.” Then, providing almost no citations to legal
authority, Clark asserts multifarious claims, including racial discrimination,
RICO violations, illegal foreclosure, defamation, forgery, extortion, child
endangering, fraud, civil rights violations, legal malpractice, breach of contract,
false statements, and sexual discrimination.2 The accompanying pleadings are,


       1
         The basic allegation is that the judge violated his civil rights. Clark writes that the
judge “violated Appellant Paul Clark, Civil rights constitutional rights and civil liberties
JUDICIAL VINDICTIVENESS Maliciously and willfully coerced Appellant Paul Clark, to sign
a guilty plead Appellee [], unethical wrongdoing child exposure. [The Judge] manipulated the
due process And used unreasonable force on Appellant Paul Clark.”
       2
         One concluding paragraph states, “Every organization every mafia and all the banks
violated appellant Paul Clark, . . . violated every single civil rights that was ever written and

                                               3
     Case: 10-20110 Document: 00511340403 Page: 4 Date Filed: 01/05/2011



                                      No. 10-20110

to put it charitably, confusing, ambiguous, and insufficient to give this court
notice of what he is appealing.
                                            II.
       Parties before this court must comply with the standards of Rule 28 of the
Federal Rules of Appellate Procedure. Accordingly, the appellant’s brief must
contain “a statement of the issues presented for review,” F ED. R. A PP. P. 28(a)(5),
and an argument setting forth “appellant’s contentions and the reasons for them,
with citations to the authorities and parts of the record on which the appellant
relies.” Id. 28(a)(9)(A).    Although we liberally construe pro se briefs, such
litigants must still brief the issues and reasonably comply with the standards of
Rule 28 in order to preserve them. Longoria v. Dretke, 507 F.3d 898, 901 (5th
Cir. 2007); Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
       In this case, the brief is grossly non-compliant with Rule 28. First, even
though Clark provides a section entitled “Statement of the issue,” that section
merely attempts to raise a new cause of action against a judge not party to this
lawsuit. Clark fails to provide elsewhere a list of the issues presented for review
in this appeal. Second, the body of Clark’s brief contains almost no citations to
legal authority or to the record in support of his claims. Rather, he merely
asserts the titles of causes of action amidst factual narrative, without coupling
them with legal support. Finally, besides general grievances about the district
court’s “refus[al] to enforce the United States Constitution,” Clark does not
identify error relating to the district court’s reasons for dismissing his case. In
sum, Clark fails to present and argue properly any issues in his appellate brief.
Consequently, we consider those issues to be abandoned.                 United States v.



every constitutional right that was ever written and every human right that was ever written
and was black balled from society and had no were to turn and had no hope or life for their
only opportunity . . .”

                                             4
     Case: 10-20110 Document: 00511340403 Page: 5 Date Filed: 01/05/2011



                                No. 10-20110

Beaumont, 972 F.2d 553, 563 (5th Cir. 1992). We thus affirm the judgment of
the district court.
                                                                AFFIRMED.




                                     5